DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/20 has been entered.
Status of Claims
Due to communications filed 10/19/20, the following is a non-final office action. Claims 1, 11 and 18 are amended. Claims 2 is cancelled. Claims 1, 3-20 are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US 20070282697 All), and further in view of Gokcebay (US 9536359), and further in view of Gil (US 20190122172 A1), and further in view of McTaggart et al (US 20170084082 Al), and further in view of Kadaba et al (US 20160091350 A1).

As per claim 1, Kirby discloses;

soliciting, by at least one computing device, at least one parameter associated with a product, the product subject to purchase by a consumer, ([0039], By providing the seller with a share of the increased revenue resulting in sales of the game service, or simply offering the prospect of increased sales resulting from its availability, the shipper can entice the seller to provide the desired positioning);

transmitting, by the at least one computing device, an invitation to an interactive delivery of the product to a recipient, ([0003] In general, in an aspect, in response to information provided electronically by a first user, a second user is enabled to engage at least partly electronically in an interactive activity that is based on the information provided by the first user, a determination is made that the second user has engaged in the interactive activity, and an item such as a product or service of interest (which has been paid for at least partially by the first user) is provided to the second user; [0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper.);

compiling a scenario for the interactive delivery of the product based on the at least one parameter; in response to acceptance of the invitation, transmitting, by the at least one computing device, the interactive delivery scenario to a communication device associated with the recipient, ([0005], The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available);

Kirby does not disclose transmitting, by the at least one computing device, a confirmation for the product to the communication device  in response to the detection of the communication device at the delivery location associated with the product insignia, wherein the confirmation is a permission for the recipient to receive the product, 

However, Claim 1 of Gokcebay shows “each of the electronic locks of the secure delivery boxes being pre-registered with the central control system as an authorized location for delivery or pickup pursuant to the system, each of the vendors being system-registered with the central control system, each of the carriers and their delivery persons being system-registered with the central control system to make deliveries and pickups at the pre-registered secure delivery boxes of the potential customers, via wireless proximity-enabled handheld devices of the pre-registered delivery persons, which can engage in two-way communication at close range with the electronic locks and which can communicate electronically and remotely with potential customers, the wireless proximity-enabled handheld devices being pre-registered with the central control system, whereby the potential delivery/pickup customers maintain security in their delivery boxes, allowing access to the pre-registered secure delivery box by a pre-registered delivery person using a wireless proximity-enabled handheld device held close to the electronic lock of the pre-registered secure delivery box”

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gokcebay et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Kirby does not specifically disclose the interactive delivery scenario including multiple locations for the recipient to travel to in order to receive the product, the multiple locations including at least one intermediate location and a delivery location.

However, Gil, discloses in [0224] Reference will now be made herein to the loading of parcels to the vehicle 10. As may be appreciated, a sender may send a parcel to a consignee through a carrier. The carrier may transport the parcel to one or more intermediate locations, such as processing centers and/or warehouses, in the process of delivering the parcel to the consignee. In delivery process involving UAVs, the parcels may be attached to a parcel carrier prior to loading the parcel and parcel carrier to a vehicle, as described below.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kirby does not disclose appending a product insignia to the interactive delivery scenario, in the augmented reality view, at the delivery location.

However, McTaggart et al (US 20170084082 Al) discloses in [0031] According to the exemplary embodiment shown in FIGS. 1-4E, an augmented reality system, shown as AR system 100, is selectively communicably coupled to a first device, shown as client device 300, and/or a second device, shown as user device 400. The AR system 100 is configured to receive an AR experience associated with a target from the client device 300. According to an exemplary embodiment, the AR experience includes a target file and an experience file. The target file may include a two-dimensional (2D) image (e.g., .PNG, JPG, .GIF, etc.) of a logo, an insignia, a symbol, a text, and/or a combination thereof for a target. The target may be a physical object/item (e.g., an advertisement, a poster, a can, a bottle, a package, a sign, a text, a logo, etc.) or virtual (e.g., a virtual representation of the physical object/item on a television screen, on a computer monitor, as a hologram, etc.). The experience file may include a 2D image, a three-dimensional (3D) image, a 2D animation, a 3D animation, game logic/objects, a video, a video applied to a texture (e.g., on and/or around the target, etc.), a URL to a video, text, music, tactile feedback (e.g., vibrations, etc.), interactive content, and/or a combination thereof. The AR system 100 is further configured to provide the experience file to the user device 400 in response to the user device 400 scanning the associated target such that the AR experience may be displayed to the user. In some embodiments, the display of the AR experience is based on an age of the user, the location of the user device 400, and/or the platform the user device 400 operates on (e.g., Apple iOS, Android.TM., Windows.RTM., etc.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McTaggart et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kirby does not disclose detecting the communication device within a defined distance of the delivery location; detecting the communication device within a defined distance of the at least one intermediate location; advancing, by the at least one computing device, the interactive delivery scenario from the at least one intermediate location to the delivery location in response to the detection of the communication device within the defined distance of the at least one intermediate location., whereby the advance of the interactive delivery scenario is displayed to the recipient in an augmented reality view at the communication device.

However, Kadaba et al (US 20160091350 A1)
[0004] Typically, a sender places a product to be shipped in a container or package for shipment, attaches an address label indicating the identity of the receiver and the receiver's address, and leaves the container with the product in a designated place for pickup by the carrier for delivery to the receiver. A driver of a carrier vehicle typically obtains the container with enclosed product at the pickup location, and uses a handheld wireless device to enter relevant data from the shipping label into a tracking system so that the fact that the container and product has been picked up by the carrier can be recorded. The driver then loads the container with its product in the vehicle, and transports same to a hub for sorting and distribution to the next location along the route designated for the package by the carrier's internal routing and control systems. From this hub, the container can be directly delivered to the receiver's location if the delivery is to a receiver in the same vicinity as the sender. Alternatively, the container with the product can be transported via aircraft, train, or a wheeled vehicle to another hub nearer to the receiver's location. It is possible that the container with product can be transported through one or more intermediate hubs before reaching the hub serving the receiver location. A delivery vehicle then transports the container and product therein along the final leg of its route to the receiver's location to complete delivery of the product in its container. The receiver can then open the container and retrieve the product for its own use, or can deliver or sell the product to another person in the distribution chain to the end user of the product. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kadaba in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Kirby discloses:

solicit, from a consumer, at least one parameter associated with a product, the product being subject to purchase by the consumer, ([0039], By providing the seller with a share of the increased revenue resulting in sales of the game service, or simply offering the prospect of increased sales resulting from its availability, the shipper can entice the seller to provide the desired positioning);

transmit an invitation to a recipient, as identified by the consumer, for an interactive delivery of the product to the recipient, ([0003] In general, in an aspect, in response to information provided electronically by a first user, a second user is enabled to engage at least partly electronically in an interactive activity that is based on the information provided by the first user, a determination is made that the second user has engaged in the interactive activity, and an item such as a product or service of interest (which has been paid for at least partially by the first user) is provided to the second user; [0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper.);

compile a scenario for the interactive delivery of the product to the recipient based on the at least one parameter, ([0005], The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available);

in response to acceptance of the invitation, transmit the interactive delivery scenario to a communication device associated with the recipient, ([0005], The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available);

Kirby does not specifically disclose the interactive delivery scenario including multiple locations for the recipient to travel to in order to receive the product, the multiple locations including at least one intermediate location and a delivery location associated with the product.

However, Gil, discloses in [0224] Reference will now be made herein to the loading of parcels to the vehicle 10. As may be appreciated, a sender may send a parcel to a consignee through a carrier. The carrier may transport the parcel to one or more intermediate locations, such as processing centers and/or warehouses, in the process of delivering the parcel to the consignee. In delivery process involving UAVs, the parcels may be attached to a parcel carrier prior to loading the parcel and parcel carrier to a vehicle, as described below.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kirby does not specifically disclose the interactive delivery scenario including at least one intermediate location and a delivery location; detect the communication device within a defined distance of the at least one intermediate location; and advance the interactive delivery scenario to the delivery location, in response to the detection of the communication device within the defined distance of the at least one intermediate location, whereby the advance of the interactive delivery scenario is displayed to the recipient at the communication device.

However, Kadaba et al (US 20160091350 A1)
[0004] Typically, a sender places a product to be shipped in a container or package for shipment, attaches an address label indicating the identity of the receiver and the receiver's address, and leaves the container with the product in a designated place for pickup by the carrier for delivery to the receiver. A driver of a carrier vehicle typically obtains the container with enclosed product at the pickup location, and uses a handheld wireless device to enter relevant data from the shipping label into a tracking system so that the fact that the container and product has been picked up by the carrier can be recorded. The driver then loads the container with its product in the vehicle, and transports same to a hub for sorting and distribution to the next location along the route designated for the package by the carrier's internal routing and control systems. From this hub, the container can be directly delivered to the receiver's location if the delivery is to a receiver in the same vicinity as the sender. Alternatively, the container with the product can be transported via aircraft, train, or a wheeled vehicle to another hub nearer to the receiver's location. It is possible that the container with product can be transported through one or more intermediate hubs before reaching the hub serving the receiver location. A delivery vehicle then transports the container and product therein along the final leg of its route to the receiver's location to complete delivery of the product in its container. The receiver can then open the container and retrieve the product for its own use, or can deliver or sell the product to another person in the distribution chain to the end user of the product. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Kadaba in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Kirby discloses:

wherein transmitting the invitation includes transmitting one of an email message and an SMS message to the recipient, ([0054] Once the game and gift are ready, the recipient is notified of the game. In some examples, the recipient receives an email like that in FIG. 5A. Email message 600 includes an announcement 602 that the buyer has sent the recipient a gift, and that the recipient must complete a puzzle to receive it. A link 604 takes the recipient directly to the puzzle, while a fallback message 606 provides the puzzle's URL in case the recipient's email program can't follow the link 604. The email headers 610 serve their usual role. When the recipient loads the game, he may be presented with a webpage like that shown in FIG. 5B. A crossword puzzle 610 is presented, with clues 612 listed to the right. A link 614 above loads instructions while other links 616 take the recipient to other parts of the web site. A banner 618 reminds the recipient that he has a gift waiting for him when he completes the puzzle. Empty space 620 may be used for advertising, hints, personal messages from the sender, and other things);

Kirby does not disclose wherein the invitation includes a token specific to the product, however, Gil et al discloses in: ([0336] In one embodiment, with the appropriate information/data, the central computing entity 802 may create a user profile for the user via the enrollment/registration process. Accordingly, the central computing entity 802 may create, store, and/or have access to various user profiles and/or information/data associated with the user profiles. In addition to at least the information/data described above, a user profile may include one or more corresponding usernames, passwords, images, tokens, challenge phrases, reminders, and/or the like (referred to herein as credentials) for accessing accounts, applications, services, entities, and/or the like. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Kirby discloses:

wherein the at least one parameter incudes a skill level associated with the recipient and/or a theme selected by the consumer, ([0009] The first user is enabled to select one or more of a type of interactive activity from a set of types of interactive activities, a specific interactive activity from a set of specific interactive activities, a difficulty, and a theme. The first user is enabled to control one or more of a theme, information to be used in the interactive activity, problems to be posed by the interactivity, solutions to problems to be posed by the interactivity, and data representing the interactivity).

As per claim 5, Kirby discloses:

wherein compiling the scenario for the interactive delivery of the product is further based on a location associated with the communication device, ([0004] Implementations may include one or more of the following. Providing the item includes delivering the item. The item is obtained by online interaction with an online entity. In some examples, the item is received from the first user. At least one of the steps of the delivery to the second user occurs before determining that the second user has engaged in the interactive activity. Providing the item includes informing the second user that the item is available for pick-up at a location.).

As per claim 6, Kirby discloses:

wherein compiling the scenario for the interactive delivery of the product includes generating at least one challenge for the recipient associated with identifying the at least one location, whereby the recipient is required to perform the challenge in order to identify and/or achieve the at least one location, ([0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper. The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available.)

As per claim 7, Kirby does not disclose wherein the at least one intermediate location includes multiple intermediate locations; and wherein generating the at least one challenge for the recipient includes identifying the multiple intermediate locations based on the at least one parameter associated with the product.

However, Gil et al discloses in: ([0224] Reference will now be made herein to the loading of parcels to the vehicle 10. As may be appreciated, a sender may send a parcel to a consignee through a carrier. The carrier may transport the parcel to one or more intermediate locations, such as processing centers and/or warehouses, in the process of delivering the parcel to the consignee. In delivery process involving UAVs, the parcels may be attached to a parcel carrier prior to loading the parcel and parcel carrier to a vehicle, as described below.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Kirby discloses:

wherein the at least one parameter associated with the product includes a skill level of the recipient and/or a theme for the interactive delivery scenario, ([0009] The first user is enabled to select one or more of a type of interactive activity from a set of types of interactive activities, a specific interactive activity from a set of specific interactive activities, a difficulty, and a theme. The first user is enabled to control one or more of a theme, information to be used in the interactive activity, problems to be posed by the interactivity, solutions to problems to be posed by the interactivity, and data representing the interactivity).

As per claim 9, Kirby does not disclose wherein transmitting the interactive delivery scenario to a communication device includes: transmitting a first segment of the interactive delivery scenario, the first segment including an intermediate location; and after detecting the communication device at the intermediate location, transmitting a second segment of the interactive delivery scenario, the second segment of the interactive delivery scenario including the delivery location; determining whether the logical grouping identifier for the first parcel is the same as the current logical grouping identifier, and responsive to determining the logical grouping identifier for the first parcel is not the same as the current logical grouping identifier, initiating delivery of a second parcel from the second plurality of parcels by an unmanned aerial vehicle, however, Gil et al discloses: [0026] In one embodiment, a method for initiating delivery of a parcel via an unmanned aerial vehicle includes, for each of a first plurality of parcels to be delivered by a carrier, electronically storing parcel data including (a) a first logical grouping identifier corresponding to a first logical grouping with which each of the first plurality of parcels is associated and (b) a respective parcel identifier for each of the first plurality of parcels. The method further includes, for each of a second plurality of parcels to be delivered by the carrier, electronically storing parcel data including (a) a second logical grouping identifier corresponding to a second logical grouping with which each of the second plurality of parcels is associated and (b) a respective parcel identifier for each of the second plurality of parcels. The method further includes electronically setting a current logical grouping identifier to the first logical grouping identifier, responsive to receiving an indication that a first parcel from the second plurality of parcels is to be delivered by the carrier)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Kirby discloses:

wherein the confirmation is associated with a confirmation code; and purchase by the consumer, ([0013] In an aspect, in general, a package includes packaging, a gift inside the packaging, and a label identifying the package as one not to be delivered to a recipient until a shipper of the package has received confirmation that a game associated with delivery has been solved by the recipient.)

As per claim 11, Kirby discloses:

solicit from a consumer, in connection with a purchase of a product by the consumer at a merchant, at least one parameter associated with a recipient of the product, ([0039], By providing the seller with a share of the increased revenue resulting in sales of the game service, or simply offering the prospect of increased sales resulting from its availability, the shipper can entice the seller to provide the desired positioning);

compile a scenario for the interactive delivery of the product to the recipient based on the at least one parameter, the interactive delivery scenario including a delivery location associated with the product and at least one intermediate location, ([0005], The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available);

transmit the interactive delivery scenario to a communication device associated with the recipient, ([0003] In general, in an aspect, in response to information provided electronically by a first user, a second user is enabled to engage at least partly electronically in an interactive activity that is based on the information provided by the first user, a determination is made that the second user has engaged in the interactive activity, and an item such as a product or service of interest (which has been paid for at least partially by the first user) is provided to the second user; [0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper.);

display an interface to the recipient, at the communication device, comprising a challenge for the recipient to identify the at least one intermediate location, ([0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper. The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available.);

identify when the recipient achieves the at least one intermediate location and, in response, display another interface to the recipient, at the communication device, comprising a challenge for the recipient to identify the delivery location associated with the product; and identify when the recipient achieves the delivery location and, in response, transmit a confirmation for the product to the recipient, at the communication device, whereby the recipient is permitted to receive the product from the merchant, ([0010] In an aspect, in general, a system includes one or more computers configured to allow a first user to purchase an item, provide a first user interface to allow the first user to select an interactive activity, provide a second user interface to allow a second user to engage in the interactive activity, determine that the second user has completed participating in the interactive activity, and cause the delivery of the item when the second user has completed participating; [0031] The credit card transaction means may be used for at least one function selected from the group comprising to confirm an order, to confirm a reservation, to pay for the products and to pay for the trade mark. [0019] Many of the communications among the entities in FIG. 1 that are needed to facilitate the transactions may occur through a publicly accessible network such as the Internet 30 or through dial up or trunk connections, through wired or wireless connections, or through non-electronic communications. A wide variety of kinds of communication can occur to facilitate the transactions, among others, order interaction 26 between the customer and the entity 104, delivery interaction 28 between the entity 104 and the delivering entity 108, and order and delivery confirmation interaction 29 between the delivering entity 108 and the recipient 106. Other interactions may occur that are not shown in FIG. 1. In FIG. 1, communication is shown by solid arrows, and the movement of goods or services is shown with open arrows).

As per claim 12, Kirby discloses:

wherein the gaming engine computing device is configured, in connection with compiling the scenario for the interactive delivery of the product, to generate the challenge for the recipient to identify the at least one intermediate location based on the at least one parameter, and to generate the challenge for the recipient to identify the delivery location associated with the product based on the at least one parameter; wherein the challenge for the recipient to identify the at least one intermediate location is different from the challenge for the recipient to identify the delivery location associated with Pagell the product, ([0040] Beyond the marketing opportunities provided by the game, the shipper can integrate the game into its delivery system. For example, if a shipper knows that a particularly complicated game generally takes recipients one week to complete, it could hold the shipped gift at an intermediate storage facility rather than transporting it immediately to its destination and having it take up space on a delivery truck while awaiting completion of the game.); and

As per claim 13, Kirby does not disclose wherein the at least one intermediate location includes multiple intermediate locations; and wherein the gaming engine computing device is configured, in connection with compiling the scenario for the interactive delivery of the product, to identify the multiple locations based on the at least one parameter, however, Gil et al discloses: ([0224] Reference will now be made herein to the loading of parcels to the vehicle 10. As may be appreciated, a sender may send a parcel to a consignee through a carrier. The carrier may transport the parcel to one or more intermediate locations, such as processing centers and/or warehouses, in the process of delivering the parcel to the consignee. In delivery process involving UAVs, the parcels may be attached to a parcel carrier prior to loading the parcel and parcel carrier to a vehicle, as described below.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Kirby discloses:

wherein the at least one parameter includes a skill level of the recipient and/or a theme for the interactive delivery scenario, ([0009] The first user is enabled to select one or more of a type of interactive activity from a set of types of interactive activities, a specific interactive activity from a set of specific interactive activities, a difficulty, and a theme. The first user is enabled to control one or more of a theme, information to be used in the interactive activity, problems to be posed by the interactivity, solutions to problems to be posed by the interactivity, and data representing the interactivity).

As per claim 15, Kirby does not disclose wherein the gaming engine computing device is configured, in connection with identifying when the recipient achieves the at least one intermediate location, to identify when the communication device associated with the recipient is within a defined distance of the at least one intermediate location, however, Gil et al discloses: ([0112] Likewise, convenience for parcel users (e.g., consignees) is also enhanced. As described herein, the consignee of a UAV-delivered parcel can set particular locations and times for delivery and receive up-to-date and interactive information relating to the delivery process. Various embodiments of the enhanced parcel delivery system will be now be described in detail with reference to the figures provided herein [0211] In particular, the communications device 466 is configured for communicating with various computing entities, such as by communicating information/data, content, information, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. [0276] FIG. 48 provides an illustrative schematic representative of a user computing entity 804 that can be used in conjunction with embodiments of the present invention. In general, the terms device, system, computing entity, entity, and/or similar words used herein interchangeably may refer to, for example, one or more computers, computing entities, desktop computers, mobile phones, tablets, phablets);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Kirby does not disclose wherein content of the another interface is based on a location of the communication device associated with the recipient, upon achieving the at least one intermediate location, however, Gil et al discloses: ([0370] The central computing entity 802 then proceeds to step 5408, and determines if the precipitation conditions within the predetermined/configurable area are below a predetermined/configurable precipitation threshold. If the detected precipitation conditions are not below the predetermined/configurable precipitation threshold, then the central computing entity 802 proceeds to step 5412 and provides instructions to prepare the parcels 300 within the intermediate location 610 for conventional delivery. If the detected precipitation conditions are below the predetermined/configurable precipitation threshold, then the central computing entity 802 proceeds to step 5410 and provides instructions to prepare the parcels 300 within the intermediate location for delivery via UAV 100. The predetermined/configurable precipitation threshold may be based on a percent chance of precipitation within the predetermined/configurable area (e.g., a percent chance of precipitation within the predetermined/configurable area on a specific day), or the predetermined/configurable precipitation threshold may include a detected precipitation event (e.g., rain, sleet, snow, etc.) within a predetermined/configurable distance of the predetermined/configurable area.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Kirby discloses: wherein the gaming engine computing device is further configured to transmit an invitation to the recipient, at the communication device associated with the recipient, for the interactive delivery of the product based on the at least one parameter solicited from the consumer, ([0003] In general, in an aspect, in response to information provided electronically by a first user, a second user is enabled to engage at least partly electronically in an interactive activity that is based on the information provided by the first user, a determination is made that the second user has engaged in the interactive activity, and an item such as a product or service of interest (which has been paid for at least partially by the first user) is provided to the second user; [0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper.);

Kirby does not disclose wherein the invitation includes a token specific to the product, however, Gil et al discloses: ([0336] In one embodiment, with the appropriate information/data, the central computing entity 802 may create a user profile for the user via the enrollment/registration process. Accordingly, the central computing entity 802 may create, store, and/or have access to various user profiles and/or information/data associated with the user profiles. In addition to at least the information/data described above, a user profile may include one or more corresponding usernames, passwords, images, tokens, challenge phrases, reminders, and/or the like (referred to herein as credentials) for accessing accounts, applications, services, entities, and/or the like. As will be recognized, a variety of other approaches and techniques can be used to adapt to various needs and circumstances.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gil et al in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Kirby discloses:

identify the at least one intermediate location based on the at least one parameter associated with the product, ([0040] Beyond the marketing opportunities provided by the game, the shipper can integrate the game into its delivery system. For example, if a shipper knows that a particularly complicated game generally takes recipients one week to complete, it could hold the shipped gift at an intermediate storage facility rather than transporting it immediately to its destination and having it take up space on a delivery truck while awaiting completion of the game.); and

generate at least one challenge for the recipient associated with identifying the at least one intermediate location, whereby the recipient is required to perform the challenge in order to identify and/or achieve the at least one intermediate location, ([0005] The enabling of the second user to engage in the interactive activity is facilitated by a seller of the item. The providing includes delivery of the item by a shipper to the second user and the enabling of the second user to engage in the interactive activity is done by the shipper. The first user is enabled to control selection of the item. The item is delivered to the shipper with instructions, for example, not to deliver the item until a condition is met. The condition may be that the second user has engaged in the interactive activity. The second user is informed that the interactive activity is available.).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby (US 20070282697 All), and further in view of Gokcebay (US 9536359), and further in view of Gil (US 20190122172 A1), and further in view of McTaggart et al (US 20170084082 Al), and further in view of Kadaba et al (US 20160091350 A1), and further in view of Gorlin (US 20160104113 Al).

As per claim 19, Kirby does not disclose wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to transmit a confirmation for the product to the communication device when the communication device is within a defined distance of the delivery location, whereby the recipient is able to receive the product based on the confirmation, however Gorlin discloses in [0167] From operation 1200, the method proceeds to operation 1201, wherein the system located but the driver and the receiver and confirms that the deliverer and receiver are in proximity. In other words, the physical distance between the deliverer and the receiver is smaller than a predetermined threshold (e.g., 10 feet or other distance). The location of the deliverer and the receiver can be ascertained by using locating technology (such as GPS, Wi-Fi-locating, cell towers, etc.) using the deliverer's and the receiver's cell phone. If the deliverer and the receiver are not in proximity to each other, then the method would not proceed to operation 1202.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gorlin in the systems of Kirby, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 10/19/2020, with respect to the rejection(s) of claim(s) 1, 3-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of newly cited reference Kadaba et al (US 20160091350 A1).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 20, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628